PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/075,628
Filing Date: 4 Aug 20188
Appellant(s): HEWLETT-PACKARD DEVELOPMENT COMPANY, LP.



__________________
Steven L. Nichols (Reg. No. 40,326)
For Appellants

EXAMINER’S ANSWER


This is in response to the appeal brief filed on May 27, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
A. Examiner addresses Appellants’ arguments directed to the 35 U.S.C. §112 (f), rejection of claims 9, 10, and 11.
The Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner notes that this is not a rejection under 35 U.S.C. 112 and as stated in the previous office action Examiner agreed that Applicant’s specification provides support.
“Accordingly, examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.” as shown by the MPEP 2100.2181 Identifying and Interpreting a 35 U.S.C. 112(f). 
Examiner notes that the generic placeholder is “module” and in Claim 9 is modified by functional language such as “to determine”, and “to associate”, Claim 10 is modified by functional langue such as “to re-mesh”, and Claim 11 is modified by functional language such as “to generate”. The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function therefore meeting the 3 prong analysis and invoking the 35 U.S.C 112 (f) interpretation. 

B. Examiner addresses Appellants’ arguments directed to the 35 U.S.C. 102(a)(1) rejection of Claims 13-15 as anticipated by Schmidt, U.S. 20170061036.
Discussion as to Claim 13:

1. Errors in the Rejection
Appellants argue that Schmidt fails to teach a representation of a slice of the object model bounded by two planes.
This argument has been fully considered but is not persuasive.
In support of this argument, Appellants contend that Schmidt fails to teach two planes that are parallel to one another. Appellants remark:
 “as demonstrated above, the interpretation that the sheets of Schmidt are the slices recited in the claim is incorrect. That is, Schmidt makes no mention of two planes that are parallel to one another and that define a volume of a slice. That is, the sheets of Schmidt do not appear to be bound on either side by parallel planes.”

Examiner respectfully disagrees. 
Examiner notes that although applicant states that claim 13 describes “two planes that are parallel” this is not in the claimed limitation. Claim 13 broadly states “a representation of a slice of the object model bounded by two planes.” And thus only require that a slice be bounded by two planes, which is clearly taught by Schmidt as cited, Schmidt (sheet as slice, [0073] FIG. 11 shows a set of interior sheets produced for the 3D surface model 1000 of  FIG. 10, according to one embodiment of the invention. In the example of  FIG. 11, the interior sheets 1110a-C are shown as dark shaded discs within a semi-transparent rendering 1100 of the 3D surface model 1000. As shown, the interior sheets 1110a-c start at the surface of the 3D surface model 1000 and continues into the interior of the 3D surface model 1000. In particular, each interior sheet 1110 starts at the boundary/border of two distinct surface regions of the 3D surface model 1000 and continues underneath the surface and into the interior of the 3D surface model 1000). (i.e. the slice is interpreted as the sheet 1110a-c and looking at Fig.11 it is clear that the sheets are bounded by two planes, an x plane, and a y plane)  .
Examiner notes that claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]), the claim as presently presented merely require that a slice is bounded by two planes.  The claims do not require that the slices be parallel. If it is Appellant’s intention to claim this, then it should be clearly recited in the claim.

Appellants further contend that Schmidt fails to teach generate a mesh of polygons to represent the slice of the object model based on the initial polygons by: Defining a vertex of a slice polygon where a vertex of an initial polygon intersects a plane of the two planes; defining a vertex of the slice polygon where an edge of an initial polygon intersects a plane of the two planes; defining an edge of the slice polygon where a face of an initial polygon intersects a plane of the two planes.
This argument has been fully considered but is not persuasive.
In support of this argument, Appellants contend that Schmidt fails to teach intersections of initial polygons with planes. Appellants remark:
 “noticeably absent from any of this discussion is the intersection of a plane with the initial polygons, and such being defined as a vertex of a slice polygon. That is, this portion of Schmidt appears to merely describe that an object may have polygons in a mesh. But there is no description of identifying intersections of initial polygons with planes to identify vertices of the slice polygons”… “However, it does not teach or suggest the definition of slice polygons based on initial polygons within the slice and based on the intersection of initial polygons with the planes that define the slice. For at least this additional reason, the rejection of claim 13 and its dependent claims should not be sustained.“
Examiner respectfully disagrees. 
Examiner notes that although applicant states that claim 13 describes “identifying intersections of initial polygons with planes to identify vertices of the slice polygons”. Claim 13 broadly states “Defining a vertex of a slice polygon where a vertex of an initial polygon intersects a plane of the two planes;”  And Thus only requiring a vertex of the slice polygon to be defined as a vertex of an initial polygon intersecting a plane of the two planes, which is clearly taught by Schmidt as cited, Schmidt Fig. 4 which shows the triangles composed in the polygonal mesh as initial polygons edges/vertices intersecting with the y plane which is one of the two planes, and after computing a 3D position for each vertex flattened 2D mesh, the 3D mesh is generated looking at Fig 11. Which would then show that vertex of a slice polygon, [0047] computes a 3D position for each vertex of flattened 2D mesh 702, thereby generating 3D mesh 802, [0085] Each distinct surface region may comprise a contiguous area of polygons defined by a plurality of vertices and edges that connect the vertices. Additionally, Fig. 4 and Fig.11 are annotated below for further clarification. 
Examiner notes that claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]), the claim as presently presented merely require a vertex of the slice polygon to be defined as a vertex of an initial polygon intersecting a plane of the two planes.  The claims do not require identifying intersection, and identify vertices. If it is Appellant’s intention to claim this, then it should be clearly recited in the claim.


Appellants further contend that Schmidt fails to teach maintaining any initial polygon which is wholly contained within the slice polygon:
This argument has been fully considered but is not persuasive.
In support of this argument, Appellants contend that Schmidt fails to teach maintaining any initial polygon which is wholly contained within the slice polygon. Appellants remark:
“This portion of claim 13 notes that within a slice, there may be some surfaces of the initial polygons that are entirely within the slice. These portion are maintained. Schmidt does not teach any portion of an original mesh within the slice”…“That is, Schmidt is directed to generating mesh data where there initially is none, i.e., to “fill a hole” (Schmidt, paragraph [0093]). By comparison, in the present claims, initial polygon data already exists in the slice and is maintained. In other words, this recitation from claim 13 highlights the difference between Schmidt and the present claims. Schmidt is directed to filling unmeshed regions with a mesh, whereas claim 13 and others re-define existing polygon data within a slice such that object data associated with the initial polygons may be interpolated to a per-slice resolution.”
Examiner respectfully disagrees. 
Examiner notes that claim 13 broadly states “maintaining any initial polygon which is wholly contained within the slice polygon” And thus only require that the polygonal mesh composed of triangles is maintained when contained within the interior sheet, which is clearly taught by Schmidt as cited, Schmidt Fig. 4 which shows initial polygons which are wholly contained and then maintained in the slice shown in Fig. 11 [0093] generate a 3D mesh that fills the current boundary loop with polygons, the resulting 3D mesh comprising the interior sheet for the current boundary loop, ([0031] 3D model 110 includes a polygonal mesh composed of triangles, [0056] the 3D model is a mesh of polygons that represents the surface of a 3D object, [0064] the 3D model 110 comprises a mathematical model of a 3D object (such as a polygonal mesh composed of triangles, a wireframe model, etc…the 3D model 110 represents the surface of a single solid object comprising at least two different materials. In these embodiments, the 3D model 110 comprises at least two distinct Surface regions associated with at least two different materials for the 3D object, each surface region being associated with/assigned a particular corresponding material), [0071] The interior sheets also help define the interior volumes for the different materials associated with/corresponding to the different surface regions of the 3D surface mode, [0072] surface regions of 3D surface model comprises polygonal meshes (e.g., triangular meshes), the interior sheets will also comprise polygonal meshes).
Examiner notes that claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]), the claim as presently presented merely require maintaining the initial polygons/triangles when wholly within the slice.  The claims do not require “original mesh within the slice”. If it is Appellant’s intention to claim this, then it should be clearly recited in the claim. Additionally, Fig. 4 and Fig.11 are annotated below for further clarification.

Appellants further contend that Schmidt fails to teach generate a mesh of polygons to represent the slice of the object model based on the initial polygons by….generate a mapping between the object property data and the generated polygons
This argument has been fully considered but is not persuasive.
In support of this argument, Appellants contend that Schmidt fails to teach how the initial polygon object property data is used  in determining the object property data for the slice. Appellants remark:
 “claim 13 descries object property data associated with the initial polygons and a mapping between that data and the newly generated polygons”...“However, noticeably absent from this is any mention of the initial polygon object property data and how the initial polygon object property data is used in any way to determine the object property data for the slice polygon.”
Examiner respectfully disagrees. 
Examiner notes that although applicant states that claim 13 describes “initial polygon object property data is used  in determining the object property data for the slice” this is not in the claimed limitation. Claim 13 broadly states “generate a mesh of polygons to represent the slice of the object model based on the initial polygons by [0032] Rendering engine 108 is a software application configured to generate and/or modify the 3D model 110. For example, the rendering engine 108 may comprise a CAD based design software tool. Rendering engine 108 is also configured to render pixels that represent 3D model 110 to a display device included within I/O devices 104. Rendering engine 108 may perform various other operations with 3D model 110, including texture and color mapping, mesh transformation operations, and may also receive user input specifying different modifications to be made to 3D model 110, [0093] generate a 3D mesh that fills the current boundary loop with polygons, the resulting 3D mesh comprising the interior sheet for the current boundary loop, ([0057] Mesh repair engine 112 could generate the rough mesh by approximating the center of the hole, and then adding edges that connect the approximate center of the hole to boundary vertices that surround the hole, [0072] Interior sheets may be in the same mathematical form and defined in the same manner as the surface regions of the 3D surface model, and may have the same visual appearance and characteristics as the surface regions of the 3D surface model. For example, if the surface regions of 3D surface model comprises polygonal meshes (e.g., triangular meshes), the interior sheets will also comprise polygonal meshes. Thus, the interior sheets may comprise surface regions that do not traverse the surface of the 3D surface model, but rather traverse the interior of the 3D surface model) …generate a mapping between the object property data and the generated polygons”, which is clearly taught by Schmidt. Examiner interprets object property data as region ID (predetermined material, color, and/or texture) points to Schmidt [0099] Each unique region ID maps to a particular predetermined material, color, and/or texture. Since the front and back of each polygon/face is assigned a region ID, the material for the front and back of each polygon/face is identifiable, [0106] produces an output comprising a set of output meshes, one mesh being produced for each region ID.
Examiner notes that claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]), the claim as presently presented merely require that a mesh is generated based on initial polygons by having object property data mapped between the polygons.  The claims do not require the initial polygon object property data being used  in determining the object property data for the slice. If it is Appellant’s intention to claim this, then it should be clearly recited in the claim.
    PNG
    media_image2.png
    528
    652
    media_image2.png
    Greyscale
 Annotations were made by the Examiner on Fig. 4, and Fig. 11 of Schmidt to further clarify Examiner’s response to the above listed arguments. 

    PNG
    media_image3.png
    634
    507
    media_image3.png
    Greyscale



C. Examiner addresses Appellants’ arguments directed to the 35 U.S.C. §103(a) rejection of Claims 1-12, and 16-21 as obvious over Schmidt, U.S. 20170061036 in view of Yonesaka U.S. 20180108176,.

Discussion as to Claim 1:

Appellants argue that the combination of Schmidt and Yonesaka fails to teach a representation of a slice of the object model defined between two planes, wherein each slice is a parallel plane of the object to be generated
This argument has been fully considered but is not persuasive.
In support of this argument, Appellants contend that the combination of Schmidt and Yonesaka fails to teach two planes that are parallel to one another. Appellants remark:
“Schmidt and Yonesaka in any combination fail to teach or suggest “generating… a representation of a slice of the object model defined between two planes, wherein each slice is a parallel plane of the object to be generated….like Schmidt, Yonesaka fails to teach any intersection between plane slices and the initial polygons of the 3D object, nor of the generation of polygons in the slice based on these intersections. For at least this reason, the rejection of claim 1 and its dependent claims should not be sustained.”


Examiner respectfully disagrees. The combination of Schmidt and Yonesaka teaches a representation of a slice of the object model defined between two planes, wherein each slice is a parallel plane of the object to be generated.
As previously discussed in Part B, Schmidt teaches sending a representation of a slice of the object model defined between two planes. Schmidt does not expressly teach wherein each slice is a parallel plane of the object to be generated.
However, Yonesaka clearly discloses wherein each slice is a parallel plane of the object to be generated. Yonesaka ([0046] The CPU 101 in the data processing apparatus 10 generates the slice data from the polygon data in accordance with the processing program stored on the program memory 102 (S102). The thickness of the slice data is the thickness of one side of voxel, Fig. 4).
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). It is clear looking at Fig. 4 of Yonesaka that the slices are parallel planes of the object being generated. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt’s teaching of generating interior sheets based off a 3D model to create a 3D object with Yonesaka’s teaching of slices which are parallel of the object to be generated. The combined teaching provides an expected result of generating slices that are parallel based off a 3D model to create a 3D object. Therefore, one of ordinary skill in the art would be motivated because by using parallel slices this allows the printed object to be more accurate.
Discussion as to Claim 9:

Appellants argue that the combination of Schmidt and Yonesaka fails to teach a mapping module to associate object properties with the slice polygons of the mesh of polygons by interpolating object properties from the initial polygons to the slice polygons representing the slice

Appellants remark:

“Schmidt and Yonesaka in any combination fail to teach or suggest, a mapping module to associate object properties with the slice polygons of the mesh of polygons by interpolating object properties from the initial polygons to the slice polygons representing the slice . That is, as demonstrated above, Schmidt while mentioning a region ID, does not teach or suggest the initial polygon’s object property data as a basis for the newly created slice polygon object property data. As if that were not enough, Schmidt is silent with regards to any “interpolation” of the object property data of the initial polygons to generate the object property data for the slice polygons. For at least this additional reason, the rejection of claim 9 and its dependent claims should not be sustained" (Page 22 of the Appeal Brief.)

The Examiner respectfully disagrees. While Appellants’ comments are well taken and appreciated, Examiner notes again that Appellants’ arguments appear not to be commensurate in scope with the claims as presently presented. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
Moreover, similar remarks were presented with respect to Claim 1, and have been addressed in Part B above. Further, in response to Appellants' arguments Examiner interprets object property data as region ID (predetermined material, color, and/or texture) and points to Schmidt to teach a mapping module to associate object properties with the slice polygons of the mesh of polygons [0099] Each unique region ID maps to a particular predetermined material, color, and/or texture. Since the front and back of each polygon/face is assigned a region ID, the material for the front and back of each polygon/face is identifiable by interpolating object properties from the initial polygons to the slice polygons representing the slice [0106] produces an output comprising a set of output meshes, one mesh being produced for each region ID, [0086] polygon/triangle (incident with the edge) having the current region ID, the edge is added to a set of boundary edges, [0031] 3D model 110 includes a polygonal mesh composed of triangles, [0056] the 3D model is a mesh of polygons that represents the surface of a 3D object, [0033] Rendering engine 108 also includes a single model engine 115 configured to receive and process the 3D model 110 to automatically produce a single unified model 120 representing a single solid object having multiple materials [0072] Interior sheets may be in the same mathematical form and defined in the same manner as the surface regions of the 3D surface model, and may have the same visual appearance and characteristics as the surface regions of the 3D surface model. For example, if the surface regions of 3D surface model comprises polygonal meshes (e.g., triangular meshes), the interior sheets will also comprise polygonal meshes, [0073] FIG. 11 shows a set of interior sheets produced for the 3D surface model 1000 of  FIG. 10 . (i.e. polygon/triangle having a current region ID is interpreted as object properties from the initial polygons, where the sheet/slice is produced from the 3D model which is composed of a mesh of triangles which have a current region ID, showing that object properties from the initial polygons are interpolating the slice polygons representing the slice. 
Discussion as to Claim 2:
Appellants argue that the combination of Schmidt and Yonesaka fails to teach defining a vertex where an edge of an initial polygon intersects a plane of the two planes.
Appellants remark:

“However, noticeably absent from any of this is mention of an intersection of a plane with an initial polygon of a model “ (Page 22 of the Appeal Brief.)

Examiner respectfully disagrees. Examiner refers Appellants to the previous discussion in Part B of the Instant Answer, where it is shown that Schmidt teaches defining a vertex where an edge of an initial polygon intersects a plane of the two planes.

Discussion as to Claim 3:
Appellants argue that the combination of Schmidt and Yonesaka fails to teach maintaining any initial polygon which is wholly contained within the slice.
Appellants remark:

“However, again, there is no relationship describe between a slice and initial polygons of the model. That is, Schmidt makes no reference of “initial polygons[s] which [are] wholly contained within the slice“ (Page 23 of the Appeal Brief.)

Examiner respectfully disagrees. Examiner refers Appellants to the previous discussion in Part B of the Instant Answer, where it is shown that Schmidt teaches maintaining any initial polygon which is wholly contained within the slice.

Discussion as to Claim 4:
Appellants argue that the combination of Schmidt and Yonesaka fails to teach maintaining any polygon edge or edge segment within the slice and adding new edges to define new polygons

Appellants remark:
“However, again, there is no relationship described between the slice, i.e., the area that forms the slice and initial polygons of the model. That is, Schmidt makes no reference of “any polygon edge or edge segment within the slice.”“ (Page 24 of the Appeal Brief.)

Examiner respectfully disagrees. Examiner notes the Schmidt does teach maintaining any polygon edge or edge segment within the slice and adding new edges to define new polygons and points to new polygons as polygonal mesh after mesh repair engine, Fig. 4, Fig. 11 [0086] determines a set of boundary vertices that represent and define (along with the edges that connect the vertices) the entire boundary of the current Surface region having the current region ID…for every edge (e) in the current Surface region, if there is only one incident polygon/triangle (incident with the edge) having the current region ID, the edge is added to a set of boundary edges. For every edge in the set of boundary edges, the two vertices of the edge may be added to the set of boundary vertices, [0087] each boundary loop is defined by a set of Vertices and the edges that connect the vertices. A boundary loop may potentially comprise a boundary of an interior sheet to be generated, ([0057] Mesh repair engine 112 could generate the rough mesh by approximating the center of the hole, and then adding edges that connect the approximate center of the hole to boundary vertices that surround the hole. 
The Examiner notes that Appellants’ arguments appear not to be commensurate in scope with the claims as presently presented. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). There is no mention of initial polygons in the claimed language, therefore a relationship described between the slice and initial polygons of the model is not shown in the mapping, however, is taught by Schmidt. However, Schmidt clearly teaches edges of polygons as the edges in the slice/sheet are clearly maintained looking at Fig. 11.



Discussion as to Claim 7:
Appellants argue that the combination of Schmidt and Yonesaka fails to teach generating polygons of a common type to the initial polygons

Appellants remark:
“However, the unified model is defined in Schmidt as a model that “represents the surface and interior volumes of the 3D object.” The unified model makes no reference to a “type” of the initial polygon, nor the generation of polygons of a slice that are of a “common type to the initial polygon”“ (Page 24 of the Appeal Brief.)

Examiner respectfully disagrees. Examiner notes the Schmidt does teach generating polygons of a common type to the initial polygons and points to common type as unified model [0101] sets a current polygon from the single unified model 120 for processing…through multiple iterations, the method 1600 processes all polygons/faces of the single unified model 120, [0065] The single unified model 120 represents the surface and interior volumes of a single solid object having at least two different materials.

The Examiner notes that Appellants’ arguments appear not to be commensurate in scope with the claims as presently presented. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). There is no special definition for common type in the specification allowing it to be interpreted as the unified model as the unified model is made up of the slices/sheet which are then made up of the triangular meshes (initial polygons), and a common type could simply be a polygon that has been through multiple iterations in the unified model. Examiner additionally notes “a “type” of the initial polygon” is for more limiting than the actual claim language of “a type to the initial polygon”. The claims do not require a type of the initial polygon. If it is Appellant’s intention to claim this, then it should be clearly recited in the claim.


Discussion as to Claim 10:
Appellants argue that the combination of Schmidt and Yonesaka fails to teach the object meshing module is to re-mesh the slice while preserving features of the initial polygons within the slice

Appellants remark:
“However, noticeably absent is any mention of a relationship between the initial polygons and the preservation of such during re-mesh as a slice. That is, claim 10 very clearly describes how components of the initial polygons are maintained in generating the slice polygons“ (Page 25 of the Appeal Brief.)

Examiner respectfully disagrees. Examiner notes the Schmidt does teach the object meshing module is to re-mesh the slice while preserving features of the initial polygons within the slice (slice as sheet, [0093] generate a 3D mesh that fills the current boundary loop with polygons, the resulting 3D mesh comprising the interior sheet for the current boundary loop, ([0031] 3D model 110 includes a polygonal mesh composed of triangles, [0056] the 3D model is a mesh of polygons that represents the surface of a 3D object, [0064] the 3D model 110 comprises a mathematical model of a 3D object (such as a polygonal mesh composed of triangles, a wireframe model, etc…the 3D model 110 represents the surface of a single solid object comprising at least two different materials. In these embodiments, the 3D model 110 comprises at least two distinct Surface regions associated with at least two different materials for the 3D object, each surface region being associated with/assigned a particular corresponding material, [0033] mesh repair engine 112 that is configured to repair holes in 3D model 110 by filling those holes with polygons. ).
The Examiner notes that the re-meshing occurs when repairing the holes by filling the holes with polygons to result in a resulting 3D mesh, since the re-meshing is used for repair it is clear the original initial polygons would remain in the resulting 3D mesh simply with a new polygon added
Discussion as to Claim 19:
Appellants argue that the combination of Schmidt and Yonesaka fails to teach associating object property data with each voxel comprises interpolating object properties from vertices of the polygons representing the slice such that each voxel is associated with an object property.

Appellants remark:
“However, there is no discussion of interpolation of object properties. That is, as has been demonstrated above, the claims of the present application describe the assignation of object properties to newly created slice polygons, which object properties are assigned via interpolation from initial polygons of the 3D object“ (Page 26 of the Appeal Brief.)

However, Schmidt clearly discloses associating object property data with each polygon …interpolating object properties from vertices of the polygons representing the slice ([0031] 3D model 110 includes a polygonal mesh composed of triangles, [0056] the 3D model is a mesh of polygons that represents the surface of a 3D object, [0035] 3D model 110 may be a collection of interconnected triangles, such as, e.g., a triangular mesh, and the boundary of hole 202 may be a collection vertices and edges that connect those vertices to one another, [0099] Each unique region ID maps to a particular predetermined material, color, and/or texture. Since the front and back of each polygon/face is assigned a region ID, the material for the front and back of each polygon/face is identifiable ). (i.e. the vertices of the polygon are a part of the polygon, meaning they would have region IDs to show the particular predetermined material, color, and/or texture which is interpreted as the object properties).
Yonesaka further teaches voxel… representing the slice such that each voxel is associated with an object property (Fig. 3A-3C, [0010] FIG. 4 illustrates voxel groups forming the slice data, [0027] color information is assigned to each voxel . ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt’s teaching of generating interior sheets based off a 3D model to create a 3D object with Yonesaka’s teaching of voxels associated with an object property. The combined teaching provides an expected result of generating slices that consisting voxel that are associated with an object property. Therefore, one of ordinary skill in the art would be motivated because voxels are a more accurate 3D building block for modeling.
Examiner notes that the combination of Schmidt and Yonesaka teach  associating object property data with each voxel comprises interpolating object properties from vertices of the polygons representing the slice such that each voxel is associated with an object property, as each voxel is assigned a color which would be object property data, and as there is no special definition for interpolate provided, using BRI interpolate is interpreted broadly as inserting the object properties (predetermined material, color, and/or texture) from the collection of vertices which are a part of the polygon which is assigned a region ID so that each voxel is assigned an object property. 

The Examiner notes that Appellants’ arguments appear not to be commensurate in scope with the claims as presently presented. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). Examiner additionally notes “assignation of object properties to newly created slice polygons, which object properties are assigned via interpolation from initial polygons of the 3D object” is for more limiting than the actual claim language of interpolating object properties from vertices of the polygons representing the slice. The claims do not require newly created slice polygons, or initial polygons. If it is Appellant’s intention to claim this, then it should be clearly recited in the claim.

Respectfully submitted,
/YTF/
Examiner, Art Unit 2117

Conferees:
/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.